DETAILED ACTION
1.	Claims 1-20 of application 17/146,154, filed on 11-January-2021, are presented for examination.  The IDSs received on 14-May-2021, 28-June-2021, 6-August-2021 and 19-May-2022 have been considered.  The present application is a CON of application 15/671,062, filed on 7-August-2017, now USP 10,890,457.
The present application, filed on or after 16-March-2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting Rejections
2.1	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.32(b).    
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

2.2	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of USP 10,890,457 (the parent application).  Although the conflicting claims are not identical, they are not patentably distinct from each other because both the present invention and the ‘457 patent are directed to the same network computing system.  Furthermore, the features of at least claims 1, 15 and 19 of the present invention are primarily directed to the corresponding features in claims 1, 14 and 15 of the ‘457 patent.  It is noted that claims 1, 14 and 15 of the ‘457 patent include features that are not in claims 1, 15 and 19 of the present invention, but all of the features of claims 1, 15 and 19 in the present invention are included, at least in a similar form, in claims 1, 14 and 15 of the ‘457 patent.  See the following comparison:
(Present claim 1)  A network computing system [‘457:claim 1 (A network computing system)] comprising: 
a memory that stores a set of instructions [‘457:1 (a memory that stores a set of instructions)]; 
one or more processors that execute the set of instructions to [‘457:1 (one or more processors that execute the set of instructions)]: 
communicate with a mobile computing device of a service provider to exchange data, including to receive status data for the service provider [‘457:1 (receive a service request associated with a first service location)]; 
assign the service provider to a service request based at least in part on status data of the service provider, the service request being associated with a first service location from which a transport service is to be provided [‘457:1 (a selected service provider for fulfilling the service request (at a first service location))]; 
during a time interval preceding the service provider arriving at the first service location, detect, by communicating with the mobile computing device of the service provider, an action to trigger a change to the first service location [‘457:1 (while a selected service provider for fulfilling the service request is traveling towards the first service location, detect, on a user device, a user action to associate the service request with another service location in place of the first service location, the other service location being different than the first service location)]; 
identify a second service location based at least in part on at least one of the status data or the detected action [‘457:1 (determine whether the alternative service location satisfies a predetermined permissibility criterion for permitting the service request to be associated with the alternative service location in place of the first service location, based at least in part on the predicted change to the one or more service parameters)]; and 
communicate data to the mobile device of the service provider to cause the mobile device of the service provider to associate the service request with the second service location in place of the first service location [‘457:1 (transmit a second instruction to cause a device to associate the service request with the first alternative service location in place of the first service location.)].

2.3	For at least these reasons, one of ordinary skill would have found it obvious that the features in claims 1, 15 and 19 of the present invention, and claims 1, 14 and 15 of the ‘457 patent, which were present before the effective filing date of the present invention, are not patentably distinct in so far as the present invention is an obvious variation of the ‘457 patent, and the specifications of both the present invention and the ‘457 patent support the identical critical features noted above.  Further, claims 1, 15 and 19 of the present invention are broader than claims 1, 14 and 15 of the ‘457 patent, and would, therefore, dominate at least claims 1, 14 and 15 of the ‘457 patent.

Claim Rejections under 35 U.S.C. § 102(a)(2)
3.1	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
	(a)(2) the claimed invention was described in a patent issued under section 151, or in an 
	application for patent published or deemed published under section 122(b), in which the patent or
	application, as the case may be, names another inventor and was effectively filed before the
	effective filing date of the claimed invention.

3.2	Claims 1-20 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Botea et al, USP Publication 2017/0160092.

3.3	Botea discloses:
Claims 1, 15 and 19:  A network computing system [¶0059-0060] comprising: 
a memory that stores a set of instructions [0025; 0062; 0064-0065]; 
one or more processors that execute the set of instructions [0025; 0065; 0067-0068] to: 
communicate with a mobile computing device of a service provider to exchange data [0020 (a central server in communication with the electronic mobile device carried by the passenger, the vehicle for hire, and a service providing real-time traffic information, over a computer network.); 0049 (The central server 201 may be in communication with a vehicle 202, for example, over a computer network such as the Internet); 0050 (The real-time traffic service 205 may provide traffic condition data to the central server 201 via the computer network 204 and this information, along with the location information, may be used to create dispatch information which may be sent to the vehicle 202, for example, over the computer network 204)], including to receive status data for the service provider [0009 (real time traffic condition information and dispatch time); 0011 (desired arrival time)]; 
assign the service provider to a service request based at least in part on status data of the service provider, the service request being associated with a first service location from which a transport service is to be provided [0008 (A dispatch time is calculated based on a location of the vehicle for hire, based on the first present location of the passenger. The vehicle for hire is routed to the first present location of the passenger, at the calculated dispatch time.); 0009 (receiving real-time traffic condition information may be used in calculating the dispatch time, and routing the vehicle for hire to the first present location of the passenger)]; 
during a time interval preceding the service provider arriving at the first service location, detect, by communicating with the mobile computing device of the service provider, an action to trigger a change to the first service location [0008 (Location information indicating a second present location of the passenger different from the first present location of the passenger is received from the electronic mobile device carried by the passenger.)]; 
identify a second service location based at least in part on at least one of the status data or the detected action [0008 (The vehicle for hire is rerouted to the passenger at the second location when it is determined that the second present location of the passenger does not jeopardize the timely pickup of the passenger at the predetermined time.); 0044 (The central server may continue to receive real-time traffic condition updates (Step S107) and passenger location updates (Step S108). This information may then be used to: determine if a route and/or vehicle selection should be changed)]; and 
communicate data to the mobile device of the service provider to cause the mobile device of the service provider to associate the service request with the second service location in place of the first service location [0050 (The real-time traffic service 205 may provide traffic condition data to the central server 201 via the computer network 204 and this information, along with the location information, may be used to create dispatch information which may be sent to the vehicle 202, for example, over the computer network 204); 0051 (Alternatively, a best route may be calculated with reference to the real-time traffic information, which may also be provided directly to the navigation system of the vehicle)].

Claims 2, 16 and 20:  wherein the detected action is inferred based on the status data [0056 (the central server may utilize one or more algorithms for determining an optimal dispatch time for chasing the moving target.)].

Claims 3 and 17:  wherein the detected action is inferred based on a location data of the service provider [0056 (the central server may utilize one or more multi-hunter, multi-prey search algorithms to effectively route one of a plurality of available vehicles to each waiting passenger while selecting an optimum path of interception.)].

Claims 4 and 18:  wherein the detected action is based on input from the service provider [0050 (The real-time traffic service 205 may provide traffic condition data to the central server 201 via the computer network 204 and this information, along with the location information, may be used to create dispatch information which may be sent to the vehicle)].

Claim 5:  wherein the one or more processors identify the second service location by (i) identifying multiple alternative service locations for the first service location, the multiple alternative service locations including the second service location [0008 (Location information indicating a second present location of the passenger different from the first present location of the passenger); 0017 (receiving location information indicating a third present location of the passenger different from the second present location of the passenger)], and (ii) selecting the second service location based at least in part on the second service location satisfying one or more permissibility criteria of the service request [0008 (The vehicle for hire is rerouted to the passenger at the second location when it is determined that the second present location of the passenger does not jeopardize the timely pickup of the passenger at the predetermined time.)].

Claim 6:  wherein the one or more processors select the second service location based at least in part on an input of the service provider [0025 (determining whether the second present location of the passenger jeopardized a timely pickup of the passenger at the predetermined time using the real-time traffic condition information, rerouting the vehicle for hire to the passenger at the second location when it is determined that the second present location of the passenger does not jeopardize the timely pickup of the passenger at the predetermined time,)].

Claim 7:  wherein the one or more permissibility criteria is based at least in part on an estimated service completion time to fulfill the service request using the second service location [0011 (The predetermined time may either be specified by the passenger or computed based on a desired arrival time at a destination and an estimated driving time required to arrive at the destination); 0047-0048 (for example, because the traffic conditions have changed or changes made to the dispatch affect the time needed for the taxi to meet the passenger, then the travel map may be updated (Step S114) and monitoring of traffic and passenger location may continue); 0053 (the user travel map may be annotated with different estimated pickup times so that the passenger may understand how moving to a given location will affect the pickup time…so the passenger may understand how moving to a given location will affect the time in which they are to arrive at their destination.)].
Claim 8:  wherein the one or more permissibility criteria is based at least in part on an estimated service initialization time for using the second service location as compared to the first service location [0025 (rerouting the vehicle for hire to the passenger at the second location when it is determined that the second present location of the passenger does not jeopardize the timely pickup of the passenger at the predetermined time); 0056 (the central server may utilize one or more algorithms for determining an optimal dispatch time for chasing the moving target)].

Claim 9:  wherein the one or more permissibility criteria is based at least in part on an estimated service duration for using the second service location as compared to the first service location [0011 (The predetermined time may either be specified by the passenger or computed based on a desired arrival time at a destination and an estimated driving time required to arrive at the destination); 0053 (The map may also indicate an estimated drop off time next to the estimated pickup time so the passenger may understand how moving to a given location will affect the time in which they are to arrive at their destination.)].

Claim 10:  wherein the one or more permissibility criteria is based at least in part on a set of service parameters for fulfilling the service request using the second service location [0057 (utilize the infrastructure of the system described above to provide various related services to the passengers, such as alerting the passengers to potential delays in pickup or potential delays in traveling between pickup and drop off that are attributable to traffic conditions.)].

Claim 11:  wherein the one or more permissibility criteria is based at least in part on a set of service parameters for fulfilling the service request [0057] using the second service location as compared to the first service location [0025 (rerouting the vehicle for hire to the passenger at the second location when it is determined that the second present location of the passenger does not jeopardize the timely pickup of the passenger at the predetermined time)].

Claims 12 and 14:  wherein the set of service parameters include at least one of a service initialization time [0025; 0056], a service completion time [0011; 0047-0048; 0053], or a service duration [0011; 0053].

Claim 13:  wherein the one or more processors select the second service location based at least in part on a comparison of a set of service parameters for fulfilling the service request [0057] using each of the multiple alternative service locations [0008 (Location information indicating a second present location of the passenger different from the first present location of the passenger); 0017 (receiving location information indicating a third present location of the passenger different from the second present location of the passenger)].

Prior Art of Record
4.	The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) of the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
In addition, disclosures in a reference must be evaluated for what they would fairly teach one of ordinary skill in the art. See In re Snow, 471 F.2d 1400, 176 USPQ 328 (CCPA 1973) and In re Boe, 355 F.2d 961, 148 USPQ 507 (CCPA 1966). Specifically, in considering the teachings of a reference, it is proper to take into account not only the specific teachings of the reference, but also the inferences that one skilled in the art would reasonably have been expected to draw from the reference. See In re Freda, 401 F.2d 825, 159 USPQ 342 (CCPA 1968) and In re Shepard, 319 F.2d 194, 138 USPQ 148 (CCPA 1963). Likewise, it is proper to take into consideration not only the teachings of the prior art, but also the level of ordinary skill in the art. See In re Luck, 476 F.2d 650, 177 USPQ 523 (CCPA 1973). Specifically, those of ordinary skill in the art are presumed to have some knowledge of the art apart from what is expressly disclosed in the references. See In re Jacoby, 309 F.2d 513, 135 USPQ 317 (CCPA 1962).

Response Guidelines
5.1	A shortened statutory period for response to this non-final action is set to expire 3 (three) months and 0 (zero) days from the date of this letter.  Unless the applicant is notified in writing that a reply is required in less than six months (see the shortened response period previously noted), a maximum period of six months is allowed, if a petition for an extension of time and the fee set in § 1.17(a) are filed (see MPEP 710 and 35 U.S.C. 133).  Failure to respond within the required period for response will cause the application to become abandoned (see MPEP 710.02, 710.02(b)).

5.2	Any response to the Examiner in regard to this non-final action should be 

directed to:	Russell Frejd, telephone number (571) 272-3779, Monday-Friday from 0730 to
1600 ET.  If attempts to reach the examiner by telephone are unsuccessful, 
please contact the examiner’s supervisor, Peter Nolan, who can be reached at 
(571) 272-7016.  

mailed to:	Commissioner of Patents and Trademarks
		P.O. Box 1450, Alexandria, VA  22313-1450

faxed to:	(571) 273-8300

	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Hand-delivered responses should be brought to the Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314. 


/RUSSELL FREJD/	
Primary Examiner  AU 3661